Citation Nr: 1524940	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for arthritis of the lumbar spine.

3.  Entitlement to service connection for arthritis of the shoulders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from September 1945 to February 1947 and from July 1955 to July 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify in support of these claims in October 2014 at a hearing at the RO before a Veterans Law Judge of the Board - in other words at a Travel Board hearing.  He failed to appear for the hearing, however, and did not request to have it rescheduled or provide any good-cause reason or explanation for his absence.  So the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In December 2014 the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially, as will be discussed, for a necessary medical nexus opinion.  But still further medical comment is required, so the Board is again REMANDING these claims.

The Board has advanced these claims on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that he has chronic neck, shoulder, and back pain because of injuries he sustained in an automobile accident while on active duty in the military.  His service treatment records (STRs) confirm that he was involved in a car accident in September 1956, while on active duty, and resultantly sustained injuries to his upper extremities.

As already alluded to, the Board consequently remanded these claims in December 2014, partly for a medical nexus opinion needed to assist in determining whether the arthritis and other impairment the Veteran now claims to have in his shoulders, neck (cervical spine) and back (lumbosacral or lumbar spine) are the result of the injuries he sustained in the motor vehicle accident in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In March 2015, the VA compensation examiner asked to provide this necessary medical nexus opinion diagnosed lumbar spondylosis and degenerative disc disease, cervical degenerative disc disease, and degenerative arthritis of both shoulders.  But as concerning the cause of these disorders, i.e., their etiologies, this VA examiner concluded they were less likely than not incurred during the Veteran's military service, so not the result of the motor vehicle trauma alleged.  The examiner's rationale was that a September 21, 1956 record (Form CCIR-AU-3) notes an auto accident from which the Veteran sustained multiple excoriations on the upper extremities.  But there were no further documents showing any other injuries or treatment.  As well, the final separation exam dated June 29, 1959 was also unremarkable for any consequent medical condition.  In sum, according to this VA examiner, the STRs are unremarkable for any back, neck, and shoulder conditions.

It therefore appears that the sole basis for the examiner's unfavorable etiological opinion was the absence of any indication or evidence of treatment for back, neck, or shoulder problems in the Veteran's STRs.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the STRs to provide a negative opinion).


In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  There also is a line of other precedent cases similarly supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  See also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

But in cases, as here, where this negative inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  Indeed, the Federal Circuit Court in Buchanan acknowledged that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

The Veteran's STRs appear to be complete, certainly in relevant part, so it is permissible in this particular instance to draw a negative inference from the absence of supporting evidence in the STRs - as the VA compensation examiner apparently has.  But this cannot be the sole or only reason for disassociating the Veteran's claimed present-day disability from his motor vehicle accident injuries in service, although it can be cited as evidence tending to go against any such correlation, especially when, as here, the Veteran has failed to account for the many ensuing years when there was no suggestion or indication of consequent disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).  The Board, therefore, is requesting additional comment concerning this determinative issue of causation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the file to the March 2015 VA compensation examiner for supplemental comment, i.e., an addendum opinion regarding the etiology of the Veteran's claimed neck, back, and shoulder disabilities.  It is essential this examiner (and the physician consulted, if that again is the case) reviews this remand for the deficiencies in the prior opinion.

a. The physician-examiner must consider the Veteran's lay statements regarding neck, back, and shoulder pain in assessing whether any current neck, back, and shoulder disorder, including degenerative disc disease, lumbar spondylosis, arthritis, or other impairment is related or attributable to the injuries sustained in the documented motor vehicle accident in service.

b. In making this necessary determination of causation, the absence of evidence of treatment for neck, shoulder or back symptoms in the Veteran's STRs cannot, alone, serve as the basis for a negative opinion disassociating any present-day disability from the accident in service.  That said, it is permissible to consider this as one factor in refuting this correlation, if there also is reason or expectation for the type of injury claimed to have been sustained in service to be the type that ordinarily would have been reported in the STRs had it, in fact, occurred as is now being alleged.

c. If the examiner cannot provide any further comment without resorting to mere speculation, he or she must also explain why this is so and what, if any, additional evidence would be necessary before additional comment could be provided.

d. The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Ultimately, the Board will have to assess the Veteran's credibility, not just competency to make certain statements or allegations, so the examiner is encouraged to consider whether the type of disability now claimed is consistent with the type of trauma alleged.

e. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2. If the claims continue to be denied, provide the Veteran a supplemental statement of the case (SSOC) and give him time to respond to it.  Then return the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

